Title: To Thomas Jefferson from William H. Cabell, 16 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond Augt. 16. 1807
                        
                        I have the honor to enclose you General Mathew’s letters of the 12th & 13th of this month, which were
                            both received at a very late hour yesterday morning. Not knowing whether you take the Norfolk Ledger, I take the liberty to
                            send you a paragraph from that paper, which gives information very interesting if true—
                  I am with the highest respect Sir
                            yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    